PER CURIAM.
This is an appeal from a non-final order striking a demand for a jury trial on a counterclaim for usury filed in response to appellee’s foreclosure complaint. The trial court’s order granting the appellee’s motion to strike is not one of those non-final orders from which an interlocutory appeal is authorized by Fla.R.App.P. 9.130(a)(3). Moreover, certiorari jurisdiction has not been properly invoked since appellants have an adequate remedy on appeal from final judgment. That being so, the appeal is hereby dismissed.
LETTS, C. J., and ANSTEAD and BER-ANEK, JJ., concur.